Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 7, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155131                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 155131
                                                                   COA: 335569
                                                                   Oakland CC: 2016-258514-FH
  WILLIAM RUSSELL DAVIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 19, 2016
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 7, 2018
           s0228
                                                                              Clerk